Citation Nr: 0530310	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  95-33 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1.  Entitlement to an increased disability rating in excess 
of 10 percent for instability of the right knee.

2.  Entitlement to an increased initial disability rating in 
excess of 20 percent for arthritis of the right knee.

3.  Entitlement to a compensable disability rating for donor 
site scars, right abdominal wall. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from April 1946 to May 
1948.

This matter comes before the Board of Veterans' Appeals 
(Board) from RO decisions dated in February 1994 and March 
1994, that denied, in part, an increased disability rating in 
excess of 10 percent for instability of the right knee, and 
denied an increased (compensable) disability rating for donor 
site scars, right abdominal wall.  The veteran filed a notice 
of disagreement in December 1994.  In August 1995, the RO 
issued a statement of the case, and the veteran perfected his 
appeal the following month, September 1995.

In October 1998, the RO assigned a separate 10 percent 
disability rating for arthritis of the right knee joint, 
effective from April 1998.  See VAOPGCPREC 9-98 and 23-97.  
The veteran continues to seek a higher disability rating for 
his right knee disorder.  Accordingly, the Board must 
determine whether a higher evaluation is appropriate for both 
instability of the right knee and for arthritis of the right 
knee.   See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a claim 
for an increased rating remains in appellate status where a 
subsequent rating decision awarded a higher rating, but less 
than the maximum available benefit).  

In March 2000, the Board remanded the veteran's claims for 
additional evidentiary development.  In March 2002, the RO 
issued a rating decision which granted an increased 
disability rating of 20 percent for the veteran's arthritis 
of the right knee, effective from September 1993, the date of 
the veteran's initial claim for increased ratings herein.
 
In August 2002, the Board chose to undertake additional 
development on the veteran's claims pursuant to 38 C.F.R. 
§ 19.9(a)(2) (2002).  However, on May 1, 2003, the United 
States Court of Appeals for the Federal Circuit ("Federal 
Circuit") invalidated 38 C.F.R. § 19.9(a)(2), in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) (hereinafter "DAV").  Accordingly, in 
September 2003, and again in February 2005, the Board 
remanded this case to the RO for additional evidentiary 
development and to ensure compliance with the Veterans Claims 
Assistance Act of 2000.  


FINDINGS OF FACT

1.  The veteran's instability of the right knee is manifested 
by no more than slight instability.

2.  The veteran's arthritis of the right knee is manifested 
by a range of motion consisting of extension limited by 5 
degrees and flexion to 125 degrees, with crepitance and 
complaints of pain.  X-ray examination of the right knee 
revealed moderate to severe degenerative joint disease.

3.  The veteran's donor site scar, right abdominal wall, is 
manifested by a pinch skin graft donor site from the abdomen, 
which is well-healed and nontender.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for instability of the right knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1 - 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5257 (2004).

2.  The criteria for an initial rating in excess of 20 
percent for right knee arthritis have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1 - 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260, 5261 
(2004); VAOPGCPREC 9-98 and 23-97.  

3.  The criteria for a compensable rating for donor site 
scars, right abdominal wall, have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107, 5107 (West 2002); 38 C.F.R. §§ 4.2, 
4.7, 4.10, 4.40, 4.41, 4.118, Diagnostic Codes 7800-7805 
(prior to and from August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking increased disability ratings for his 
service-connected instability of the right knee, arthritis of 
the right knee, and donor site scars, right abdominal wall.  

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the veteran's claim.  

I.  Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4 (2004).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

When rating a veteran's service-connected disability, the 
entire medical history must be considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).  Regarding 
musculoskeletal disabilities, functional loss contemplates 
the inability of the body to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40 (2004).  A part that 
becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Both limitation of motion and pain are necessarily 
recorded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59 (2004); see DeLuca, 8 Vet. App. 202; see 
also Johnson v. Brown, 9 Vet. App. 7 (1996); VAOPGCPREC 36-97 
(Dec. 12, 1997).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (2004); see DeLuca, 8 Vet. App. at 205-06.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to less or more 
movement than normal (due to a variety of reasons, to include 
ankylosis), weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, or deformity or atrophy 
of disuse.  38 C.F.R. § 4.45 (2004).

In February 2005, the Board remanded these claims requesting 
that the RO schedule additional examinations to determine the 
severity of the veteran's conditions.  The RO subsequently 
scheduled the requested examinations for the veteran in March 
2005.  A copy of this notice is in the claims folder.  A 
subsequent notation in the claims folder indicates that the 
veteran failed to report for the examination scheduled for 
him.  A report of contact, dated after his scheduled 
examination, indicated that the veteran was not interested in 
attending another examination in this matter.  The Board will 
rate the veteran's claims herein based upon the evidence 
currently of record.  

Historically, the veteran served on active duty in the Navy 
from April 1946 to May 1948.  A review of his service medical 
records revealed that he injured his right leg and thigh 
after having been pinned under an ambulance during an 
accident in October 1946.  Subsequent rating decisions by the 
RO, dated in August 1948 and in February 1949, granted 
service connection for the following conditions: avulsion 
wound of the lateral aspect of the right thigh, Muscle Group 
XIV; residual weakness of the right leg, Muscle Group XI; and 
scars, donor site, left thigh and right abdominal wall, 
lateral right ankle.  

In January 1977, the RO granted service connection for 
instability of the right knee, secondary to the veteran's 
service-connected right leg disorders, and assigned thereto a 
10 percent disability rating, effective from September 1976. 

A.  Instability of the Right Knee

The RO has currently assigned a 10 percent disability rating 
for the veteran's service-connected instability of the right 
knee pursuant to Diagnostic Code 5257. 

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  When the requirements for a 
compensable rating under a code are not met, a 0 percent 
rating is assigned.  38 C.F.R. § 4.31.
 
A VA orthopedic examination, performed in January 2003, was 
silent as to any complaints of right knee instability.  The 
report noted that the veteran's history of having had a total 
left knee replacement.  It also noted that he ambulates with 
a cane on his left side.  Range of motion of the right knee 
ranged from 0 degrees of extension to 120 degrees of flexion.  
A VA orthopedic examination report, dated in December 2001, 
noted the VA examiner's opinion that the veteran may likely 
require a right knee replacement.  No specific complaints of, 
or objective findings relating to, right knee instability 
were noted.  A VA orthopedic examination, performed in April 
1998, noted the veteran's complaints of right knee pain.  
Physical examination of the right knee revealed 1+ effusion, 
with pseudolaxity of the medial collateral ligament.  It also 
noted tenderness which was fairly generalized anteriorly, and 
specifically along the medial meniscus and medial collateral 
ligament.  McMurray's test was positive, and range of motion 
of the right knee was from 5 degrees of extension to 125 
degrees of flexion.  The report concluded, in part, with a 
diagnosis of post-traumatic degenerative arthritis of the 
right knee.  

After reviewing the evidence of record, the Board concludes 
that the veteran's instability of the right knee is 
appropriately rated as 10 percent disabling.  The evidence 
does not reflect as moderate level of instability in the 
right knee.  As the preponderance of the evidence is against 
the claim for an increased rating for instability of the 
right knee, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 
supra.  

B.  Arthritis of the Right Knee

The RO's October 1998 and March 2002 decisions granted a 
separate disability rating of 20 percent for the veteran's 
arthritis of the right knee.  See VAOPGCPREC 9-98 and 23-97.  

Degenerative or traumatic arthritis established by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  When there is at least some limitation of 
motion, but which would not be rated compensable under a 
limitation-of-motion code, a 10 percent rating may be 
assigned for each major joint or group of minor joints 
affected by arthritis.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003 and 5010.

Normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, 
Plate II.

Limitation of flexion of a leg to 60 degrees is rated 0 
percent.  Flexion limited to 45 degrees warrants a 10 percent 
evaluation.  Flexion limited to 30 degrees warrants a 20 
percent rating.  Flexion limited to 15 degrees warrants a 30 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg to 5 degrees is rated 0 
percent.  Extension limited to 10 degrees warrants a 10 
percent evaluation.  Extension limited to 15 degrees warrants 
a 20 percent rating.  Extension limited to 20 degrees 
warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261.

The veteran's service-connected arthritis of the right is 
currently evaluated under Diagnostic Codes 5010 and 5260 as 
20 percent disabling.  

The latest VA examination for joints, performed in January 
2003, revealed a range of motion in the right knee from 0 
degrees of extension and 120 degrees of flexion.  The report 
concluded with a diagnosis of degenerative arthritis of the 
right knee, moderate in severity with joint space narrowing 
and calcification of the meniscus.  A VA orthopedic 
examination, performed in December 2001, noted the veteran's 
subjective complaints of pain in the right knee.  Physical 
examination revealed a range of motion consisting of 
extension to 0 degrees and extension to 110 degrees.  X-ray 
examination of the right knee revealed moderate to severe 
osteoarthritis.  The report concluded with a diagnosis of 
bilateral knee osteoarthritis, status post left knee 
replacement and revision.  A VA examination for joint, dated 
in May 2000, noted his complaints of right knee pain and 
swelling.  Physical examination revealed crepitant range of 
motion in bilateral knees.  Neurological examination was 
nonfocal, with 5/5 strength throughout.  Sensation was 
intact.  The report concluded, in part, with a diagnosis of 
bilateral knee degenerative joint disease.  The VA examiner 
also noted that while there is no definite weakness noted on 
physical examination, there was some guarding which is 
associated with degenerative joint disease, and therefore may 
be previously attributed as weakness.  A VA orthopedic 
examination, performed in April 1998, noted the veteran's 
complaints of pain in the right knee.  Physical examination 
revealed 1+ effusion and tenderness in the right knee.  Range 
of motion testing of the right knee revealed flexion 
contracture of 5 degrees with further flexion to 125 degrees.  

These examination findings do not meet the requirements for a 
10 percent rating under limitation of motion Codes 5260 and 
5261.  Even considering the effects of pain on motion, there 
is no credible evidence that pain reduces motion to the 
extent required for a rating in excess of 20 percent under 
the limitation of motion codes.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca, supra.

While the Board is required to consider the effect of the 
veteran's pain when making a rating determination, and has 
done so in this case, the rating schedule does not provide a 
separate rating for pain in this case.  Spurgeon v. Brown, 10 
Vet. App. 194 (1997).  

In sum, the evidence shows that the arthritis of the right 
knee is not more than 20 percent disabling under any 
diagnostic code.  As the preponderance of the evidence is 
against the claim for an increased rating for arthritis of 
the right knee, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.  There are no identifiable periods of time, 
since the effective date of service connection, during which 
this condition has been more than 20 percent disabling, and 
thus higher "staged ratings" are not warranted.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

C.  Donor Site Scars, Right Abdominal Wall

The RO has assigned a noncompensable (0 percent) disability 
rating for the veteran's service-connected donor site scars, 
right abdominal wall.

The severity of a skin disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities at 38 C.F.R. § 4.118 
(Schedule).  A scar is rated according to location, type, and 
characteristics, and separate ratings may be assigned based 
upon appearance, healing, and/or impairment of function of 
the part affected.  Esteban v. Brown, 6 Vet. App. 259 (1994).  

Effective on August 30, 2002, the regulations pertaining to 
evaluating disabilities of the skin were revised.  See 67 
Fed. Reg. 49590, 49596 (July 31, 2002).  There were minor 
corrections to the criteria issued at a later date.  See 67 
Fed. Reg. 58448 (Sept. 16, 2002).  Prior to the effective 
date of the new regulations, the veteran's claim for an 
increased rating may only be evaluated under the older 
criteria.  38 U.S.C.A. § 5110(g) (West 2002); VAOPGCPREC 3-
2000 (April 10, 2000).  

For his scars to be compensable under the prior regulations 
(prior to August 30, 2002)., the veteran would have to show 
that the scars were either poorly nourished, with repeated 
ulceration, (38 C.F.R. Part 4, Diagnostic Code 7803 (1996)), 
or tender and painful on objective demonstration (38 C.F.R. 
Part 4, Diagnostic Code 7804 (1996)), or that it caused a 
"limitation of function of the affected body part" (38 
C.F.R. Part 4, Diagnostic Code 7805 (1996)).

Under the criteria in effect since August 30, 2002, to 
warrant a compensable disability rating, the veteran's donor 
site scars, right abdominal wall, would have to: (a) be deep 
or cause limitation of motion, and exceed six square inches 
in area or areas (Diagnostic Code 7801); (b) be superficial, 
not causing a limitation of motion, and exceeding an area of 
144 square inches (Diagnostic Code 7802); (c) be superficial 
and unstable (Diagnostic Code 7803); (d) be superficial and 
painful on examination (Diagnostic Code 7804); or (e) result 
in a limitation of function of another body part (Diagnostic 
Code 7805).  See 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 
7805 (2002-2004).  

There is essentially no current medical evidence relating to 
this condition in the record.  A VA examination of the skin, 
performed in January 2003, failed to note any complaints of 
or physical findings regarding this condition.  Prior VA 
examinations, performed back in the 1960s, described the 
veteran's abdominal scar as being well-healed and nontender.  
There is no evidence back then, or presently, that this scar 
resulted in any functional impairment.  

After reviewing the veteran's claims folders, the Board finds 
that the veteran's service-connected donor site scars, right 
abdominal wall, does not warrant a compensable rating.  Given 
the lack of any treatment for this condition having been 
shown for the past thirty years, the preponderance of the 
evidence is against the assignment of an increased 
(compensable) rating for the veteran's service-connected 
donor site scars, right abdominal wall.  In reaching this 
decision the Board has considered the doctrine of reasonable 
doubt. However, as the evidence preponderates against the 
veteran's claim, the doctrine is not for application. 38 
U.S.C.A. § 5107(b) (West 2002), 38 C.F.R. § 4.3 (2004).

II.  Veterans Claims Assistance

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim, and a duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 18 Vet. App. at 120-121. 

The RO's March 2003 and February 2005 letters, February 1994, 
March 1994, October 1998 and March 2000 rating decisions, the 
August 1995 statements of the case (SOC), the multiple 
supplemental SOCs, and prior Board remands in March 2000, 
September 2003 and February 2005, advised the veteran what 
information and evidence was needed to substantiate his 
claims herein and what information and evidence had to be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the veteran.  The documents also advised him 
what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  Moreover, through these 
notices and RO actions, the veteran was effectively asked to 
submit any of the necessary evidence to substantiate his 
claims, that was in his possession.  The February 2005 RO 
letter specifically requested that the veteran submit any 
pertinent evidence in his possession.  Thus, the Board finds 
that the content requirements of the notice VA is to provide 
have been met.   

Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior the initial adjudication, the appellant has 
not been prejudiced thereby.  Initially, the Board points out 
that the this notice requirement was not enacted until after 
the rating decisions on appeal had been issued by the RO.  
The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Also, 
the appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, and otherwise afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  Thus, the Board considers any defect in the 
timing of the notice provided to the veteran to be harmless.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  Moreover, the veteran was 
examined in connection with this matter, and although further 
examinations were scheduled, the veteran failed to attend 
them.  Thus, the Board considers the VA's duty to assist is 
satisfied.   

In the circumstances of this case, additional efforts to 
assist or notify him would serve no useful purpose.  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case as it pertains to the claims herein 
adjudicated.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of the claims.  


ORDER

An increased disability rating in excess of 10 percent for 
instability of the right knee is denied

An increased initial disability rating in excess of 20 
percent for arthritis of the right knee is denied.

A compensable disability rating for donor site scars, right 
abdominal wall is denied. 




	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


